



AMENDED SCHEDULE OF EXECUTIVE OFFICERS WHO HAVE EXECUTED A POST-TERMINATION
AGREEMENT AND COVENANT NOT TO COMPETE IN THE FORM FILED AS EXHIBIT 10(p) TO THE
ANNUAL REPORT ON FORM 10-K OF THE COMPANY FOR THE FISCAL YEAR ENDED JANUARY 31,
2011 (this "Amended Schedule")


This Amended Schedule amends the Schedule of Executive Officers Who Have
Executed a Post-Termination Agreement and Covenant Not to Compete that followed
the form of Post-Termination Agreement and Covenant Not to Compete originally
filed by Walmart Inc. (formerly Wal-Mart Stores, Inc.) as Exhibit 10(p) to its
Annual Report on Form 10-K for the year ended January 31, 2011, as filed on
March 30, 2011 (the "Form Agreement"). This Amended Schedule is included
pursuant to Instruction 2 of Item 601(a) of Regulation S-K for the purpose of
setting forth the details in which the specific agreements executed in the form
of the Form Agreement differ from the Form Agreement, in particular to set forth
the persons who, with Walmart Inc. (formerly Wal-Mart Stores, Inc.), were
parties to Post-Termination Agreements and Covenants Not to Compete in such form
as of January 31, 2018.


Executive Officer Who is a Party to such a Post-Termination Agreement and
Covenant Not to Compete
Date of Agreement
Value of Restricted Stock Award Granted in Connection with Agreement
Daniel J. Bartlett
May 16, 2013
Not Applicable
M. Brett Biggs
September 21, 2010
$500,000
David Chojnowski
November 16, 2016
Not Applicable
Gregory Foran
July 23, 2014
Not Applicable
John R. Furner
May 7, 2011
Not Applicable
Jeffrey J. Gearhart
June 11, 2013
$1,500,000
C. Douglas McMillon
January 19, 2010
$2,000,000
Jacqueline P. Canney
June 26, 2015
Not Applicable
Judith McKenna
May 18, 2015
Not Applicable








